Title: To Benjamin Franklin from Antoine Court de Gébelin, 25 November 1783
From: Court de Gébelin, Antoine
To: Franklin, Benjamin


          
            Monsieur
            Au Musée de Paris Rue Dauphine 25. Nov. 83
          
          J’ai l’honneur de vous envoyer quelques billets pour la seance du Musée du 4 Decembre: Toute notre Societé serait très

flattée que vous en pussiez profiter: vous ne reconnoitriez pas nos Salles agrandies & embellies. Nos Seances publiques sont actuellement de 12. par an; les Dames admises à toutes. Nous esperons donner cet hyver un volume de Memoires: nous serions bien satisfaits si vous vouliez bien nous en fournir pour enrichir ce 1°. volume.
          Permettez que j’aie l’honneur de vous recommander en meme tems un de mes excellens amis, M. Dupuis Architecte: il vient de composer en VI. grandes feuilles grandeur d’Atlas une Salle de Spectacle de la plus grande beauté & infiniment plus commode qu’aucunne de celles qui existent: il seroit très jaloux de la dedier à la Reine, & nous osons en consequence vous prier de vouloir bien vous interesser pour cela [one word illegible] en sa faveur auprès de M. Le Comte de Vaudreuil à qui j’ai eu l’honneur d’en ecrire.
          M. Dupuis est d’ailleurs un membre distingué du musée & connu très avantageusement par d’excellens ouvrages, entr’autres par un en 2 vol in 4to. qui paroit depuis peu sur l’Architecture, la Perspective &c(?) qui lui fait beaucoup d’honneur par les grandes vues qui y regnent.
          Il est egalement connu très avantageusement d’un grand nombre de Seigneurs.
          Je suis respectueusement Monsieur Votre très humble & très obeissant Serviteur
          
            Court de Gebelin
          
        